Pursuant to Ind. Appellate Rule 65(D),
 this Memorandum Decision shall not be          	  
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.




                                                            Mar 06 2013, 9:13 am

ATTORNEY FOR APPELLANT:
COREY L. SCOTT
Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

CALVIN HORTON,                                         )
                                                       )
       Appellant-Defendant,                            )
                                                       )
           vs.                                         )   No. 49A05-1207-CR-371
                                                       )
STATE OF INDIANA,                                      )
                                                       )
       Appellee-Plaintiff.                             )

                     APPEAL FROM THE MARION SUPERIOR COURT
                           The Honorable Sheila Carlisle, Judge
                            Cause No. 49G03-1107-FD-49139


                                          March 6, 2013
                 MEMORANDUM DECISION – NOT FOR PUBLICATION
MATHIAS, Judge
       Calvin Horton (“Horton”) was sentenced to two years in the Marion County

Community Corrections Work Release Program and two years on home detention after

he pleaded guilty to Class C felony forgery. After finding that he had violated the

conditions of placement at Duvall Residential Center, the trial court revoked his

placement in community corrections and ordered the remainder of his sentence to be

served at the Indiana Department of Correction. Horton appeals and argues that the State

failed to present sufficient evidence to support revocation of his community corrections

placement.

       We affirm.

                             Facts and Procedural History

       The facts most favorable to the trial court’s decision are as follows. On September

27, 2011, Horton pleaded guilty to one count of Class C felony forgery and was

sentenced to four years executed with the first two years through the Marion County

Community Corrections Work Release program and the remaining two years through

Marion County Community Corrections Home Detention. Horton was subsequently

placed at the Duvall Residential Center (“DRC”) as part of the work release program.

       On January 19, 2012, Horton started working for S&S Complete Services (“S&S”)

at 9201 West Washington Street under the work release program. Around the end of

March 2012, Horton contacted Montgomery to inform her that he may be getting new

employment. She told him that before he started his new employment he would need to

give her the phone number and contact person of where he was going to work. Tr. p. 6.



                                            2	  
	  
She also told him he could not start work at his new employment until she verified it. Tr.

p. 6.

        On March 20, 2012, S&S informed Horton that they no longer had work for him,

and they let him go. The following day, Horton began working for Shrum Manufacturing

Homes (“Shrum”), but he did not verify this employer with community corrections

before beginning work.       Tr. pp. 13, 45.         Shrum is owned by Larry Fitzgerald

(“Fitzgerald”).   When Horton started working for Shrum, he was working at the same

West Washington Street job site and doing the same demolition work as he did for S&S.

However, Horton testified that later he worked at different job sites. On May 14, 2012,

Horton contacted Montgomery and informed her he was no longer working for S&S but

instead was working for Shrum. Montgomery then called to verify this employment but

was informed by Fitzgerald that Horton had stopped working there on April 13, 2012.

        On May 16, 2012, the State filed a Notice of Community Corrections Violation

and stated three allegations: (1) that Horton violated the Community Corrections Duvall

residential center rules and regulations, (2) that Horton violated the conditions of multiple

employment passes from April 13, 2012 through May 11, 2012, and (3) that Horton

failed to comply with his monetary obligation.

        A bifurcated hearing was held on May 31, 2012 and June 28, 2012. At the

conclusion of the hearing on June 28, 2012, the trial court found that the State had proven

allegations (1) and (2) and that Horton violated conditions 14, 15, and 24 of the Marion

County Community Corrections Duvall Residential Contract (“Conditions of

Placement”). The trial court then revoked Horton’s placement in community corrections

                                             3	  
	  
and ordered the remainder of his sentence to be served at the Indiana Department of

Correction.

       Horton now appeals. Additional facts will be provided as necessary.

                                      Discussion and Decision

       The State did not file an appellee’s brief in this case. When an appellee fails to

submit a brief, we apply a less stringent standard of review and may reverse if the

appellant established prima facie error. Castillo-Aguilar v. State, 962 N.E.2d 667, 669

(Ind. Ct. App. 2012), trans. denied. “Prima facie error is ‘error at first sight, on first

appearance, or on the face of it.’” Id. (quoting	  Parker v. State, 822 N.E.2d 285, 286 (Ind.

Ct. App. 2005)). We apply this rule not to benefit Horton, “but to relieve us of the

burden of controverting his arguments.” See id. “We are not relieved, however, of our

obligation to properly decide the law as applied to the facts of the case.” Id.

       Horton argues that the evidence was insufficient to support revocation of his

community corrections placement.         Community corrections placement is at the sole

discretion of the trial judge, and “[a] defendant is not entitled to serve a sentence in . . . a

community corrections program.” McQueen v. State, 862 N.E.2d 1237, 1242 (Ind. Ct.

App. 2007). On appeal, “we treat a hearing on a petition to revoke a placement in a

community corrections program the same as we do a hearing on a petition to revoke

probation.” Cox v. State, 706 N.E.2d 547, 549 (Ind. 1999) (citing Brooks v. State, 692

N.E.2d 951, 953 (Ind. Ct. App. 1998)).        That is, a community corrections revocation

hearing is civil in nature, and the State need only “prove the alleged violations by a

preponderance of the evidence.” McQueen, 862 N.E.2d at 1242.

                                               4	  
	  
       When sufficiency of the evidence supporting revocation is challenged, “[w]e will

consider all the evidence most favorable to the judgment of the trial court without

reweighing that evidence or judging the credibility of witnesses.” Id. We will affirm

revocation, “if there is substantial evidence of probative value to support the trial court’s

conclusion that a defendant has violated any terms of community corrections[.]” Id.

(internal citations omitted). Violation of a single condition of placement is sufficient to

revoke placement in community corrections. See Gosha v. State, 873 N.E.2d 660, 663

(Ind. Ct. App. 2007).

       Under the Marion County Community Corrections Duvall Residential Center

Contract (“Conditions of Placement”) that Horton signed and agreed to abide by on

October 31, 2011, conditions 14-15, 24 provide:

       14. You may only work for employers and at job sites approved in advance
       by your [Community Supervision Manager (“CSM”)]. Any work done for
       an unapproved employer, or any work done for an approved employer, but
       at an unapproved location is a violation of this rule.

       15. Unless approved in advance by your CSM, you shall only work for an
       employer at a single and verifiable location. YOU MAY NOT LEAVE
       THE EMPLOYER’S LOCATION FOR ANY REASON WITHOUT
       ADVANCE APPROVAL. If a job requires you to travel to multiple
       locations such as in construction, lawn care, maintenance, etc. you will not
       be permitted to travel to those locations unless appropriate DRC staff has
       approved the location of the job-site and the times you will be there in
       advance.

       24. You are to return directly to the DRC as soon as the purpose of your
       pass is complete. This applies when works shifts are cancelled or end
       early. This also applies when a location you were authorized to visit is
       closed or a person you were to meet with is unable to see you.




                                             5	  
	  
Ex. Vol., State’s Ex. 1 (emphasis in original). Thus, these Conditions of Placement

placed responsibility on Horton to receive approval in advance for changes in employers

and job locations and to return to DRC when the purpose of the work pass was complete.

                                                                                                                                                                                                                           I. Unapproved Employer

                                                     Horton argues that the evidence is insufficient to prove that he violated the

Condition of Placement by failing to inform community corrections of his change of

employers. When Horton contacted Montgomery in March and indicated he might be

getting new employment, Montgomery reiterated to Horton that he could not start new

employment until after she verified the new employment.                                                                                                                                                                                             Yet, without receiving

approval from community corrections, Horton stopped working at S&S on March 20,

2012 and started working for Shrum the following day. Montgomery and Allison Shine

(“Shine”), who is also employed by Marion County Community Corrections, testified

that Horton never received approval to work at Shrum. Thus, he violated condition 14,

which requires that an employer be approved in advance and states that work done for an

“unapproved employer . . . is a violation of this rule.”

                                                     Horton argues that his testimony at the hearing indicated that he informed

Montgomery of the change in employer the day he was let go from S&S; however,

Montgomery testified that Horton did not inform her of his change in employer until May

14, 2012 and that Shrum was never approved as an employer for Horton.1 Tr. p. 13.


	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1
 	  We also note on April 12, 2012, Horton filled out a form when meeting with his case manager and
indicated that he was still employed by S&S. See Ex. Vol., State’s Ex. 2. This is further evidence that
Horton had not informed community corrections of his change of employer well beyond the date he had
been let go by S&S and started working for Shrum. 	  
                                                                                                                                                                                                                                     6	  
	  
Horton’s argument is simply an invitation to reweigh the evidence and judge the

credibility of witness, which we will not do on appeal.

                                                     Horton also argues that community corrections was implicitly put on notice

because he submitted checks from Shrum to DRC. Even assuming these checks were

submitted, under condition 14, Horton had the obligation to have Shrum approved in

advance as an employer in order for him to begin working there. For all these reasons,

we find there was sufficient evidence from which the trial court could have concluded by

a preponderance of the evidence that Horton violated the terms of his placement in

community corrections by failing to obtain approval in advance to change his

employment from S&S to Shrum.

                                                                                                                                                                                                                           II. Work Pass Violation

                                                     Although Horton’s violation of a single condition of placement is enough to

revoke probation, the State also presented additional evidence at the hearing that Horton

violated the Conditions of Placement by leaving or remaining out on work passes when

he was not working. Even if Shrum had been approved as an employer, both Fitzgerald

and Montgomery testified that after April 13, 20122 Horton stopped working for Shrum.

However, Horton continued to leave “Duvall Residential every single day from April 13,

2012, to May 13, 2012” for a minimum of 12 hours at a time under the presumption he

was reporting to work. Tr. p. 44. Thus, there was sufficient evidence in the record for


	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
2
  Montgomery testified that Fitzgerald had informed her Horton’s employment ended on April 13, 2012;
however, at the hearing, Fitzgerald testified that Horton’s employment ended on April 2, 2012. Despite
the inconsistency in dates, both agree that after April 13, 2012, Horton was no longer employed by
Shrum.
                                                                                                                                                                                                                                     7	  
	  
the trial court to conclude that Horton also violated his placement in community

corrections by failing to return to DRC when the purpose of his work pass was complete.

       Horton argues that he was still employed by Shrum from April 13 to May 13, 2012

and that Fitzgerald’s testimony, in which he denied that Horton continued to work for

him during this time, was false and was motivated by Fitzgerald’s financial difficulties.

As with his claim concerning his change of employment without advance approval, this is

an invitation to reweigh the evidence and judge the credibility of the witnesses on appeal,

which we will not do on appeal.

                            III. Unapproved Job Locations

       Lastly, Horton’s own testimony indicated that he also violated the conditions of

his placement by working at unapproved job locations. Under the conditions of his

placement, Horton was not allowed to leave the employer’s single and verifiable location

without advanced approval. While Horton testified that initially when he was working at

Shrum he was working at the same West Washington Street job site as when employed

with S&S, he also testified that he worked for Shrum at an off-site job over off I-70 and a

painting and tiling job on the “south side of town.” Tr. pp. 55-56. Thus, there was

sufficient evidence from which the trial court could conclude that Horton also violated

these conditions of his placement in community corrections by working at unapproved

locations.

                                          Conclusion

       Placement in a community corrections program “is a ‘matter of grace’ and a

‘conditional liberty that is a favor, not a right.’” McQueen, 862 N.E.2d at 1242 (quoting

                                            8	  
	  
Cox, 706 N.E.2d at 549). Here, Horton abused the grace that was afforded to him. We

find there was sufficient evidence for the trial court to conclude by a preponderance of

the evidence that Horton failed to seek advance approval when he started working for a

new employer, for working at different, unapproved job locations and that he left on work

passes when he was no longer employed by an approved employer. The State proved

multiple violations of Horton’s placement conditions, and because a violation of a single

condition of a community corrections placement is sufficient to support revocation, we

need not address Horton’s remaining arguments. The evidence was sufficient to support

revocation of Horton’s community corrections placement.

       Affirmed.

KIRSCH, J., and CRONE, J., concur.




                                           9